HILL, Judge.
This is another appeal from an order overruling without a hearing the third motion of Calvin Bell to vacate a criminal judgment under a charge of storehouse breaking and a violation of the habitual criminal act.
Bell also filed a petition for writ of mandamus, which was overruled. See Bell v. Gentry, Ky., 380 S.W.2d 259 (1964).
It is provided under RCr 11.42 that: “The motion shall state all grounds for holding the sentence invalid of which the movant has knowledge. Final disposition of the motion shall conclude all issues that could reasonably have been presented in the same proceeding.”
We affirm the judgment because the same questions have been adjudicated in the two previous motions under RCr 11.42. We have, however, examined the alleged grounds set out in this last motion and find them to be without merit. Cf. Burton v. Tartar, Ky., 385 S.W.2d 168 (1964).
The records of this Court are flooded with appeals under RCr 11.42. There are over thirty-three hundred persons incarcerated in the two state reformatories, all detained against their will and without their consent. Every person charged with crime is entitled to at least one fair *773and impartial trial, but it is absolutely absurd to take the time of the courts with continuous filing and refiling of motions for the same relief under the same proceedings.
The judgment is affirmed.